Citation Nr: 0701166	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  99-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1990 to 
April 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision.


FINDINGS OF FACT

1.  The veteran has forward flexion of his back to at least 
80 degrees.

2.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is at most slight.  

3.  The medical evidence of record fails to show a 
demonstrable deformity of a vertebral body.

4.  The medical evidence of record fails to show severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

5.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

6.  The objective medical evidence fails to show incomplete 
paralysis of the sciatic nerve associated with the veteran's 
lower back disability.


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5285, 5292, 5293 (1998); 38 C.F.R. § 4.71a, 
4.124a, DCs 5237, 5243, 8520 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Intervertebral Disc Syndrome (IVDS)

The veteran's back disability is currently rated at 20 
percent under 38 C.F.R. § 5293.  The ratings for 
intervertebral disc syndrome have changed several times 
during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate IVDS, with recurring 
attacks; while a 40 percent rating was assigned for severe 
IVDS, with recurring attacks and with intermittent relief.   
38 C.F.R. § 4.71a, DC 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has over a 12 month period.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period.  A 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between four 
and six weeks in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

While the veteran's back disability undoubtedly causes him 
pain and discomfort, the objective medical evidence fails to 
demonstrate that a rating in excess of 20 percent is 
warranted based on IVDS.

In July 1998, the veteran (originally temporarily retired 
from service secondary to his disability), underwent a 
Temporary Disability Retirement List (TDRL) evaluation, where 
he complained of chronic back pain which was aggravated by 
increased activity and by changes in weather.  Nevertheless, 
the examiner found the veteran to be in no acute distress. 
Similarly, at an examination in July 2001, the veteran was 
again found to be in no acute distress.

At a VA examination in November 2005, the veteran indicated 
that he had been incapacitated by back pain two or three 
times over the past year in which he stayed in bed for a day 
or two each time.  However, the veteran denied ever being 
prescribed bed rest by a doctor.  The examiner indicated that 
the veteran's back condition was not affecting his occupation 
as a general contractor, but he noted that it did limit the 
veteran's activities of daily living such as yard work.

VA treatment records and chiropractic records were also 
reviewed, but they failed to show severe IVDS during the 
course of the veteran's appeal.

At his VA examinations throughout the pendency of his appeal, 
it has been repeatedly noted the veteran was not in any acute 
distress, and the veteran has not required frequent periods 
of bed rest to treat flare-ups of the back pain, and these 
were not prescribed.  Additionally, the veteran testified 
that while painful, his back really causes more of a constant 
hindrance and was not debilitating.  Thus, it cannot be said 
that the veteran has recurring attacks of IVDS with only 
intermittent relief, since he consistently presents in no 
acute distress with only sporadic incapacitating episodes.  
Therefore a severe rating is not warranted under the old 
criteria for IVDS.

With regard to the new criteria, the veteran indicated at his 
VA examination in 2005 that he had not been prescribed bed 
rest to treat his back pain within the past year.  
Chiropractic records and VA treatment records similarly fail 
to show any prescribed bed rest.  As such, the veteran is not 
entitled to even a compensable rating under the revised 
criteria for incapacitating episodes of IVDS. 

Orthopedic Considerations

During the course of this appeal, the criteria for evaluating 
back disabilities have also changed several times.  Under the 
rating criteria in effect prior to September 2003, limitation 
of motion of the lumbar spine was rated under 38 C.F.R. 
§ 4.71a, 5292.  Under this diagnostic code 10, 20, and 40 
percent ratings were assigned based on whether the limitation 
of motion of the lumbar spine was slight, moderate, or severe 
respectively.  A rating in excess of 40 percent was not 
available unless there was a showing of either ankylosis or 
the residuals of a fractured vertebra (without cord 
involvement).

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

While the veteran has demonstrated some minimal limitation of 
motion in his lumbar spine throughout the pendency of his 
appeal, range of motion testing fails to show severe 
limitation of motion of the lumbar spine. 

In July 1998, the veteran underwent a TDRL evaluation, where 
he complained of chronic back pain which was aggravated by 
increased activity and by changes in weather.  The veteran 
indicated that since his surgery he had noted no decrease in 
muscle function.  The examiner indicated that the veteran's 
condition would preclude him from performing strenuous 
physical activities, such as running, jumping, bending, 
stooping, or heavy lifting.  Nevertheless, the examiner found 
the veteran to be in no acute distress, and range of motion 
testing indicated that he had forward flexion to 80 degrees 
and extension to 20 degrees.  

At a hearing before the RO in July 1999, the veteran 
indicated that his back ached all the time, but he denied 
that it debilitated him to the point he could not move 
around, indicating instead that the pain was a constant 
hindrance.

At a VA examination in July 2001, the veteran demonstrated 
full forward flexion to 90 degrees, as well as 30 degrees of 
left and right rotation.  The examiner also found him to be 
in no acute distress, commenting that the veteran did not 
seem to be in any great deal of discomfort when doing spine 
motion.  X-rays showed fusion with anterior instrumentation 
from T12 to L1.

At a VA examination in October 2003, the veteran complained 
that his back would often stiffen up and he would have some 
radicular symptoms with changes in weather.  Nevertheless, 
the veteran again demonstrated full range of motion in his 
back, with only minimal discomfort on forward flexion; and 
the examiner was unable to detect any palpable discomfort, 
laxity, instability, edema, or posture or fixed 
abnormalities.  Furthermore, the veteran's gait was noted to 
be normal.

Chiropractic records were also reviewed from 2003 to 2005.  
However, they fail to demonstrate that the veteran's back 
condition is more severe than what was shown by the VA 
examinations.  For example in February 2005, the chiropractor 
indicated that the veteran had 90 degrees of forward flexion 
with pain.

At a VA examination in November 2005, the veteran had near 
full range of motion, flexing to 85 degrees with mild pain at 
the end of flexion.  Extension was 25 degrees, bending to the 
left was 20 degrees, bending to the right was 25 degrees.  
Additionally, the examiner indicated that repetitive motion 
caused neither an increase in pain, nor weakness, lack of 
endurance, fatigability, or incoordination.

Range of motion testing has repeatedly shown that the veteran 
has near full forward flexion (80 degrees, 90 degrees, full, 
90 degrees and 85 degrees on five separate examinations).  As 
such, even a moderate rating would not be warranted under the 
old criteria.

Alternatively, 38 C.F.R. § 4.71a, DC 5285 provides that when 
a disability involves the residuals of a fractured vertebra, 
with no cord involvement, and which does not cause abnormal 
mobility requiring a neck brace, the disability should be 
rated in accordance with definite limited motion with 10 
percent added if there is a demonstrable deformity of a 
vertebral body.  Nevertheless, while the nature of the 
veteran's back injury and his subsequent surgical treatment 
is well documented in the veteran's claims file, treatment 
records, examination reports and chiropractic records fail to 
demonstrate that the healing process has produced a 
demonstrable deformity of a vertebral body.  For example, X-
rays taken in 2001 showed status post surgery with fusion of 
the T12, L1, and L2, but no demonstrable deformity was 
described.  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees.  A 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  A rating in 
excess of 40 percent requires the presence of unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

As noted above, the veteran has repeatedly demonstrated 
forward flexion greater than 80 degrees at his VA 
examinations; and his private chiropractor found him to have 
full forward flexion in February 2005.  As such, the 
objective medical evidence fails to show that a rating in 
excess of 10 percent is warranted for limitation of motion of 
the lumbar spine under the revised criteria.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Nevertheless, while there has been some indication of pain at 
the extreme of forward flexion, the examiner found (at the 
November 2005 VA examination) that repetitive motion did not 
cause an increase in pain, nor did it cause weakness, lack of 
endurance, fatigability, or incoordination.  Accordingly, an 
additional rating is not warranted.

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
while a 20 percent rating is assigned for moderate incomplete 
paralysis.  Nevertheless, while the veteran has been 
diagnosed with radiculopathy, the objective evidence fails to 
demonstrate that this radiculopathy has caused even mild 
incomplete paralysis of the sciatic nerve.

In a July 1998 evaluation, the veteran denied any decrease in 
muscle function since his surgery.  The veteran complained of 
radiating pain from his back to his hips, but deep tendon 
reflexes were 2+ and symmetrical, and straight leg raises 
were negative.

At a VA examination in July 2001, the veteran had bilateral 
motor testing in the lower extremities of 5/5, although he 
was found to have some mild thigh numbness.

In October 2003, the veteran had a VA examination of his back 
and peripheral nerves.  It was noted that he had some patchy 
tingling areas around his groin area, but motor strength was 
good and there was no sign of atrophy.  The examiner 
indicated that EMGs were normal, and he opined that there was 
no objective evidence of radialopathy.  At the peripheral 
nerves examination, the examiner found that the veteran had 
full range of motion in both upper and lower extremities with 
only minor discomfort.  The veteran reported some vague 
paresthesia in the areas around his groin, but the examiner 
found that otherwise the sensation in his lower extremities 
was intact, and he opined that it was unlikely that the 
veteran's subjective paresthesia was the result of his 
service-connected back disability.  

In a February 2005 chiropractic treatment record, the veteran 
was found to have normal deep tendon reflexes in both his 
Achilles and his patella. 

While the veteran was diagnosed with radiculopathy at a 
November 2005 VA examination, based on a finding of numbness 
in the upper legs, the evidence fails to show that it rises 
to the severity necessary for a compensable rating.  The 
veteran had normal deep tendon reflexes as noted by his 
chiropractor, and there has been no showing of atrophy 
throughout the duration of the veteran's appeal.  
Additionally, EMGs were normal in October 2003.  Furthermore, 
the veteran demonstrated full range of motion in his lower 
extremities in 2003.  As such, the medical evidence fails to 
show even mild incomplete paralysis of the sciatic nerve.

As the medical evidence of record fails to show that a rating 
in excess of 20 percent is warranted for a back disability, 
the veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in May 2003.  By this, and by the statement of the 
case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained; 
additionally, while the veteran indicated that he received 
treatment at the Leatherman Spine Clinic, several requests 
for records were unanswered.  The veteran was informed of 
this, but he failed to submit the records himself, and he has 
indicated several times that he has no additional records to 
submit.  The veteran was also provided with a number of VA 
examinations throughout his appeal (the reports of which have 
been associated with the claims file). Additionally, the 
veteran testified at a hearing before the RO and was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a lower back disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


